DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 4-5, 11-15 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable by Yokohata et al. (US 2012/0194544 A1) in view of Usui (U.S. 2021/0240313 A1).
Regarding Claim 1, Yokohata discloses a method for editing an image (Yokohata, [0132] “The method of recording the image data of the modified image” a method for modifying an image), comprising: 
receiving, in a process of displaying an original image, an instruction triggered by a target selection operation of a user on the original image, wherein the target selection operation comprises one of an operation of selecting a reserved area in the original image and an operation of selecting a removed area in the original image (Yokohata, [0129] The image processing P. An input image 700 of FIG. 31 of the original image, there are image data of four subjects 710 to 713. It is supposed that the user regards the subject 711 as unnecessary object (unnecessary subject) and wants to remove the subject 711 from the input image 700. In this case, the user designates the subject 711 as an unnecessary object by the modifying instruction operation in a state where the input image 700 is selected as the process target image by the selection operation. Thus, a position, a size, and a shape of an image region 721 in which the image data of the subject 711 exists in the input image 700 are determined (see FIG. 32A)” Yokohata teaches receiving, in an image process P displaying an original image (700, Fig. 31), an instruction operation triggered by input image process target image (Fig. 32A), the user designates the subject 711 as an unnecessary object is removed on the original image corresponding to selecting a reversed area (721) in the original image (Fig. 32A) for removing.
displaying, on the original image, a symbol of the target selection operation acting on the original image, (Yokohata, [0066] “FIG. 6, as an original image, and the input image as the original image is denoted by symbol I[0] , the input image obtained by performing the modifying process i times on the input image I[0] is denoted by symbol I[i] (i denotes an integer), if the modifying process is performed one time on the input image I[i], the input image I[i] is modified to the input image I[i+1” Yokohata teaches displaying a symbol I[i] of the input target selection operation (e.g. I[1]) acting on the original image as I[0] for tracking the modifying process (Fig.6), based on a type of the target selection operation in the (Yokohata, [0082] “FIG. 12. In the thumbnail display mode, one or more thumbnail images are read out from the recording medium. The user can designate any one of the thumbnail images on the display screen and can select an input image corresponding to the designated thumbnail image as the process target image. For instance, in the reference display state of FIG. 11B, the user can designate a thumbnail image TM402 on the display screen via the UI 51 so as to select the input image 402 corresponding to the thumbnail image TM402 as the process target image. FIG. 13” Yokohata teaches based on a type of the target selection operation in the thumbnail display mode correspond to different display mode (Fig. 11B), user selects a thumbnail image TM402 as the process target image; and 
displaying, in response to an operation indicating to complete the selection and triggered by the user, a result after executing a corresponding image editing operation on the original image based on the icon according to the type of the target selection operation (Yokohata, [0130] “the image processing portion 53 removes the subject 711 as the unnecessary object from the input image 700..from the correction target region, and generates an image after this removal as a modified image 700A (see FIG. 32B)” and [0131] “the image processing portion 53 performs the image processing P on the process target image 700A and generates a modified image 700E that is an image obtained by removing the subject 712 from the process target image 700A (see FIG. 32D)” and [0136] “the thumbnail image TM701 based on the input images 700, 700A, or 700B is particularly denoted by symbols TM701[700], TM701 [700A], and TM701[700B], respectively (see FIGS. 35A to 35C)” Yokohata teaches displaying a result after performing corresponding image editing on the original image based on icons (TM701, Figs 35A- 35C) according to the type of the target selection operation (Figs. 32A-32D).
However, Yokohata does not explicitly teaches displaying…a trajectory of the target selection acting on the original image, wherein an end of the trajectory is highlighted, a trajectory display mode is determined
Usui teaches displaying…a trajectory of the target selection acting on the original image (Usui, [0124] “a cluster for dividing trajectories of an object includes one stroke (the number of strokes) of the input trajectory of the object” and [0127] “Trajectories for drawing and inputting the object G1 are configured by three strokes (the number of strokes is 3) and [0129] “The recognized clusters C1, C2, and C3 are set, by the section setter 40, with sections S1, S2, and S3 for each cluster” Usui teaches trajectories of the target selection (C1, C2, C3 on sections/areas S1, S2, S3) acting on the original image (G1, Fig. 11), wherein an end of the trajectory is highlighted, a trajectory display mode is determined (Usui. Fig. 5A [0067] “the display 10 of the input editing apparatus 1, if a partial section 412c of the second section 412 is selected by a user P, the partial section 412c of the second section 412 and a partial object 212c of the second object 212 associated therewith are displayed in highlight” Usui teaches an end of the trajectory is highlighted, a trajectory display mode is determined (212c1, Fig. 5A).
Yokohata and Usui are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of using symbol of Yokohata to combine with a trajectory of target selection (as taught by Usui) in order to apply a trajectory of target selection on an original image and highlight the trajectory because Usui can provide trajectories of the target selection (C1, C2, C3 on sections/areas S1, S2, S3) acting on the original image (G1, Fig. 11) and highlight the trajectory (Usui, [0123], [0127], Fig. 5A, [0067]). Doing so, it is possible to realize an input editing apparatus and the like capable of easily performing an editing process without performing a direct operation on the object (Usui, [0011]).
Regarding Claim 4, the method according to claim 1, Yokohata does not explicitly teach further comprising: 
receiving an instruction triggered by an erasing operation, wherein the erasing operation is configured to indicate to erase at least part of the trajectory; and  displaying a remaining trajectory after erasing on the original image, and highlighting an acting position of the erasing operation.  
However, Usui teaches receiving an instruction triggered by an erasing operation, wherein the erasing operation is configured to indicate to erase at least part of the trajectory (Usui, [0002] “an information processing apparatus designed to select a part of a trajectory input by handwriting and perform an editing process on the selected part for accurately erasing a desired line in a handwriting input” and [0112] “FIG. 10B, the icon 610b is an icon in which an image of an eraser is displayed, and is used to erase a drawn image” Usui teaches an erasing operation is configured to erase the selected part of a trajectory input by an eraser (Fig. 10B); and  displaying a remaining trajectory after erasing on the original image, and highlighting an acting position of the erasing operation (Usui, Fig. 11 shows displaying a remaining trajectory after erasing  on the original image and highlighting an acting position of the erasing operation). 
Yokohata and Usui are combinable see rationale in claim 1.
Regarding Claim 5, the method according to claim 4, Yokohata does not explicitly teach after receiving the instruction triggered by the erasing operation, further comprises: 
displaying an erased trajectory, wherein the remaining trajectory and the erased trajectory have different display modes.  
However, Usui teaches displaying an erased trajectory, wherein the remaining trajectory and the erased trajectory have different display modes (Usui, Fig. 11 shows displaying a remaining trajectory after erasing  on the original image and the erased trajectory performs on different areas on the original image (referred to as different display modes). 
Yokohata and Usui are combinable see rationale in claim 1.
Regarding Claim 11, the method according to claim 1, Yokohata does not explicitly teach wherein displaying the result after executing the corresponding image editing operation on the original image based on the trajectory according to the type of the target selection operation comprises: 
 	acquiring and displaying the result by executing, based on the trajectory according to the type of the target selection operation, the corresponding image editing operation on the original image (Usui, [0123] “a cluster for dividing trajectories of an object includes one stroke (the number of strokes) of the input trajectory of the object” and [0127] “Trajectories for drawing and inputting the object G1 are configured by three strokes (the number of strokes is 3) and [0129] “The recognized clusters C1, C2, and C3 are set, by the section setter 40, with sections S1, S2, and S3 for each cluster” Usui teaches acquiring and display the result according to the type trajectories of the target selection (C1, C2, C3 on left, right, middle sections/areas) editing on the original image (G1, Fig. 11).  
Yokohata and Usui are combinable see rationale in claim 1.
Regarding Claim 12, the method according to claim 1, Yokohata does not explicitly teach wherein the different trajectory display modes comprise at least one of the following: different display colors, different lines for display, or different text labels for display.  
However, Usui teaches wherein the different trajectory display modes comprise at least one of the following: different lines for display (Usui, Fig. 11 shows different lines for display on the original image according to different trajectory display modes (left area, right area, middle area)
Yokohata and Usui are combinable see rationale in claim 1.
Regarding Claim 13 Yokohata as modified discloses an electronic device (Yokohata, [0007] “the electronic equipment is an image pickup apparatus”) comprising 
a memory (Yokohata, [0053] “an internal memory 14”) and a processor (Yokohata, [0054] “an image sensor (solid-state image sensor) 33”), wherein the memory stores at least one computer program, and the processor, when running the at least one computer program (Yokohata, [0151] “the program may be executed by a program executing device (for example, a computer) so that the function can be realized”), is caused to perform: 
receiving, in a process of displaying an original image, an instruction triggered by a target selection operation of a user on the original image, wherein the target selection operation comprises one of an operation of selecting a reserved area in the original image and an operation of selecting a removed area in the original image; 
displaying, on the original image, a trajectory of the target selection operation acting on the original image, wherein an end of the trajectory is highlighted, a trajectory display mode is determined, based on a type of the target selection operation, in the trajectory display modes corresponding to types of a plurality of selection operations, and the plurality of selection operations correspond to different trajectory display modes; and 
displaying, in response to an operation indicating to complete the selection and triggered by the user, a result after executing a corresponding image editing operation on the original image based on the trajectory according to the type of the target selection operation.  
Claim 13 is substantially similar to claim 1 and is rejected based on similar analyses.
Regarding Claim 14, Yokohata as modified discloses the electronic device according to claim 13, wherein the processor, when running the at least one computer program, is caused to perform: 
receiving an instruction triggered by an erasing operation, wherein the erasing operation is configured to indicate to erase at least part of the trajectory; and 
a remaining trajectory after erasing on the original image, and highlighting an acting position of the erasing operation.  
Claim 14 is substantially similar to claim 4 and is rejected based on similar analyses.
Regarding Claim 15, Yokohata as modified discloses the electronic device according to claim 14, wherein the processor, when running the at least one computer program, is caused to perform: displaying an erased trajectory, wherein the remaining trajectory and the erased trajectory have different display modes. 
Claim 15 is substantially similar to claim 5 and is rejected based on similar analyses.
Regarding Claim 19, Yokohata as modified discloses the electronic device according to claim 13, wherein the processor, when running the at least one computer program, is caused to perform: 
acquiring and displaying the result by executing, based on the trajectory according to the type of the target selection operation, the corresponding image editing operation on the original image.  
Claim 19 is substantially similar to claim 11 and is rejected based on similar analyses. 
Regarding Claim 20, Yokohata as modified discloses a non-transitory computer-readable storage medium (Yokohata, [0009] “stores both the original image and the modified image a recording medium” storing at least one computer program thereon, wherein the at least one computer program, when run by a processor (Yokohata, [0151] “the program may be executed by a program executing device (for example, a computer) so that the function can be realized”), causes the processor to perform: 
receiving, in a process of displaying an original image, an instruction triggered by a target selection operation of a user on the original image, wherein the target selection operation comprises one of an operation of selecting a reserved area in the original image and an operation of selecting a removed area in the original image; 
displaying, on the original image, a trajectory of the target selection operation acting on the original image, wherein an end of the trajectory is highlighted, a trajectory display mode is determined, based on a type of the target selection operation, in the trajectory display modes corresponding to types of a plurality of selection operations, and the plurality of selection operations correspond to different trajectory display modes; and 
displaying, in response to an operation indicating to complete the selection and triggered by the user, a result after executing a corresponding image editing operation on the original image based on the trajectory according to the type of the target selection operation.  
Claim 20 is substantially similar to claim 1 and is rejected based on similar analyses. 
Claims 2, 3, 6-10 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable by Yokohata et al. (US 2012/0194544 A1) in view of Usui (U.S. 2021/0240313 A1) and further in view of Ye et al. (U.S. 2015/0121196 A1).
Regarding Claim 2, Yokohata as modified discloses the method according to claim 1, before receiving the instruction triggered by the target selection operation of the user on the original image, further comprises: 
receiving an instruction indicating to edit the original image (Yokohata, [0012] “a user interface that receives a modifying instruction operation for instructing to perform a modifying process” receiving a modifying instruction operation for modifying the original image” Yokohata teaches receiving a modifying instruction operation for modifying the original image); and 
However, Yokohata does not explicitly teach generating a canvas based on the instruction indicating to edit the original image, wherein the canvas is transparently displayed on an upper layer of the original image, and pixels in the canvas are in one-to-one correspondence with pixels in the original image; and 
displaying, on the original image, the trajectory of the target selection operation acting on the original image comprises: setting the pixels for indicating the trajectory on the canvas to be non-transparently displayed.  
Ye teaches generating a canvas based on the instruction indicating to edit the original image (Ye, [0093] “Using instructions retrieved from memory 810,..and manipulation of input data” and [0053] “the browser may create the first canvas element, a second canvas element, and a third canvas element, in accordance with the dimensions of the adjusted original image” Ye teaches generating a canvas based on instruction to edit (adjust) original image, wherein the canvas is transparently displayed on an upper layer of the original image, and pixels in the canvas are in one-to-one correspondence with pixels in the original image (Ye, [0029] “For each pixel, the value selected for the A channel may be an integer between 0 and 255, with 0 indicating that the pixel is transparent” [0032] “a Bezier curve drawing tool function supported by the HTML canvas library) can be provided by a canvas application to draw the input track” and [0034] “the editable object used to receive the input track overlays the editable object in which the original image is displayed, the pixel values of all pixels of the editable object that is used to receive the input track can be set to zero” wherein the canvas is transparently overlaid on the original images is displayed and all pixels in the canvas is set to 0); and 
displaying, on the original image, the trajectory of the target selection operation acting on the original image comprises: setting the pixels for indicating the trajectory on the canvas to be non-transparently displayed (Ye, [0037] “if the input track is a linear track (e.g., a linear path that does not close), the portion of the original image of the first editable object that should be selected to serve as the result image…For example, the selected portion of the original image can be indicated by the preset selection rule as being above, below, to the left, or to the right of the linear input track” and [0057] “In some embodiments, the areas of the second canvas element that recorded the user input track may display pixels that are not transparent (e.g., pixels with alpha channel values greater than zero) so that the user input track drawn on the original image can be visible to the user” Ye teaches displaying the input track is linear track (a linear path is referred as to a trajectory) to select an editable object on the areas of the canvas may display pixels that are not transparent so that the user input track drawn on the original image can be visible to the user.
Yokohata, Usui and Ye are combinable because they are from the same field of endeavor, system and method for image processing and try to solve similar problems.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made for modifying the method of Yokohata to combine with a canvas method (as taught by Ye) in order to generate a canvas on the original image wherein the canvas is transparently displayed corresponding to pixels in the canvas because Ye can provide generating a canvas based on instruction to edit (adjust) original image and the canvas is transparently overlaid on the original images is displayed and all pixels in the canvas is set to 0 (Ye, [0029], [0034], [0039]). Doing so, the original image can be processed directly in a browser using the web page data and/or a module (e.g., a plug-in) associated with the browser, without the need of a third party image processing tool (Ye, [0017]).
Regarding Claim 3, the method according to claim 2, Yokohata as modified does not explicitly teach wherein the canvas comprises a first canvas and a second canvas which are sequentially laminated and displayed on the upper layer of the original image; wherein 
an effect of highlighting the end of the trajectory on the original image is acquired by displaying the end of the trajectory in the first canvas; and 
an effect of displaying the trajectory on the original image is acquired by displaying the trajectory in the second canvas.  
However, Ye teaches wherein the canvas comprises a first canvas and a second canvas which are sequentially laminated and displayed on the upper layer of the original image (Ye, Fig. 3, [0051] “At 306, the original image is displayed in a first canvas element of the page” and [0055] Returning to process 300, at 308, an input track is received at a second canvas element of the page”; wherein 
an effect of highlighting the end of the trajectory on the original image is acquired by displaying the end of the trajectory in the first canvas (a combination of Usui teaches an end of the trajectory is highlighted on the original image is determined (Usui. Fig. 5A [0067]) and Ye teaches the first canvas on the original image (Ye, Fig. 3 [0051) can be used to teach an effect of highlighting the end…the first canvas limitations.
an effect of displaying the trajectory on the original image is acquired by displaying the trajectory in the second canvas (a combination of Usui teaches an end of the trajectory is highlighted on the original image is determined (Usui. Fig. 5A [0067]) and Ye teaches the first canvas on the original image (Ye, Fig. 5A, [0067) can be used to teach an effect of highlighting the end…the second canvas limitations.
Yokohata, Usui and Ye are combinable see rationale in claim 2.
Regarding Claim 6, the method according to claim 5, Yokohata does not explicitly teach wherein the first canvas and the second canvas are displayed on the upper layer of the original image, pixels in the first canvas are in one-to-one correspondence with the pixels in the original image, and pixels in the second canvas are in one- to-one correspondence with the pixels in the original image; 
an effect of highlighting the end of the trajectory and the acting position of the erasing operation on the original image is acquired by displaying the end of the trajectory and the acting position of the erasing operation in the first canvas; and 
an effect of displaying the trajectory, the remaining trajectory and the erased trajectory on the original image is acquired by displaying the trajectory, the remaining trajectory, and the erased trajectory in the second canvas.  
However, Ye teaches wherein the first canvas and the second canvas are displayed on the upper layer of the original image, pixels in the first canvas are in one-to-one correspondence with the pixels in the original image, and pixels in the second canvas are in one- to-one correspondence with the pixels in the original image (Ye, Fig. 3, [0051] “At 306, the original image is displayed in a first canvas element of the page…The pixel information of the original image is mapped onto the first canvas element of the page” and [0055] “Returning to process 300, at 308, an input track is received at a second canvas element of the page… The input track comprises a set of pixels and/or pixel positions that form a line or a shape” Ye teaches a first canvas with pixels in the original image and pixels in the second canvas;
an effect of highlighting the end of the trajectory and the acting position of the erasing operation on the original image is acquired by displaying the end of the trajectory and the acting position of the erasing operation in the first canvas (a combination of Usui and Ye can be used to teach an effect of highlighting the end of the trajectory and the acting position of the erasing operation on the original image is acquired by displaying the end of the trajectory and the acting position of the erasing operation (as taught by Usui, [0002], [0112] and Fig. 11) in the first canvas (Ye, Fig. 3, [0051]).
an effect of displaying the trajectory, the remaining trajectory and the erased trajectory on the original image is acquired by displaying the trajectory, the remaining trajectory, and the erased trajectory in the second canvas (a combination of Usui and Ye can be used to teach an effect of highlighting the end of the trajectory and the acting position of the erasing operation on the original image is acquired by displaying the end of the trajectory and the acting position of the erasing operation (as taught by Usui, [0002], [0112] and Fig. 11) in the second canvas (Ye, Fig. 3, [0055]).
  Yokohata, Usui and Ye are combinable see rationale in claim 2.
Regarding Claim 7, Yokohata discloses the method according to claim 1, wherein after receiving the instruction triggered by the target selection operation of the user on the original image, the method further comprises: 
representing, based on an acting position of the target selection operation and the type of the target selection operation (Yokota, [0129] “It is supposed that the user regards the subject 711 as unnecessary object (unnecessary subject) and wants to remove the subject 711 from the input image 700…as the process target image by the selection operation. Thus, a position, a size, and a shape of an image region 721 in which the image data of the subject 711 exists in the input image 700 are determined (see FIG. 32A)” Fig. 32A shows based on acting position reserved image region 721 of the target selection operation and the type removing the subject 711 of the target selection operation, 
displaying, in response to the operation indicating to complete the selection and triggered by the user, the result after executing the corresponding image editing operation on the original image based on the trajectory according to the type of the target selection operation comprises: 
displaying, in response to the operation indicating to complete the selection and triggered by the user, the result after executing the corresponding image editing operation on the original image based on (Yokohata, [0129] “the image processing portion 53 removes the subject 711 as the unnecessary object from the input image 700 using image data of a region for correction as an image region different from the correction target region, and generates an image after this removal as a modified image 700A (see FIG. 32B)” Fig. 32B shows the result after executing editing operation on the original image 700A, based on the type removing the subject 711 of the target selection operation.
However, Yokohata does not explicitly teach the trajectory by binary data.
Ye teaches the trajectory by binary data (Ye, [0028] [0029] “each pixel of the original image can include three channels of pixel information. For each pixel, the value selected for the R channel (i.e., the red component) may be an integer between 0 and 255” and [0032] “the input track comprises a set of pixels and/or pixel coordinates that form a line or shape over the original image” Ye teaches the input track (referred as to the trajectory) can be set with pixel values 0 and 1 as binary data.
Yokohata, Usui and Ye are combinable see rationale in claim 2.
Regarding Claim 8, Yokohata as modified discloses the method according to claim 7, wherein representing, based on the acting position of the target selection operation and the type of the target selection operation, the trajectory by the binary data comprises: 
setting a pixel value of pixels for representing the trajectory indicating the reserved area (a combination of Yokohata (Fig. 32A, [0129]) and Ye ([0028], [0029], [0053], [0065]) and can be used to teach setting a pixel value for representing the trajectory to 0, 1 (as taught by Ye) indicating the reserved area (as taught by Yokohata) and setting a pixel value for representing the trajectory to 0, 1 (as taught by Ye) indicating the reserved area (as taught by Yokohata) in a third canvas (as taught by Ye).
Yokohata, Usui and Ye are combinable see rationale in claim 2.
Regarding Claim 9, Yokohata discloses the method according to claim 1, wherein after displaying, on the original image, the trajectory of the target selection operation acting on the original image, the method further comprises: 
representing, in response to the operation indicating to complete the selection and triggered by the user, symbol based on an acting position of the target selection operation and the type of the target selection operation (Yokohata, [0066] “FIG. 6, as an original image, and the input image as the original image is denoted by symbol I[0] , the input image obtained by performing the modifying process i times on the input image I[0] is denoted by symbol I[i] (i denotes an integer)” and [0129] “It is supposed that the user regards the subject 711 as unnecessary object (unnecessary subject) and wants to remove the subject 711 from the input image 700…as the process target image by the selection operation. Thus, a position, a size, and a shape of an image region 721 in which the image data of the subject 711 exists in the input image 700 are determined (see FIG. 32A)” Yokohata teaches using symbol I[i] based on acting position reserved image region 721 of the target selection operation and the type removing the subject 711 of the target selection operation (Fig. 32A); and 
displaying, in response to the operation indicating to complete the selection and triggered by the user, the result after executing the corresponding image editing operation on the original image based on symbol 
displaying, in response to the operation indicating to complete the selection and triggered by the user, the result after executing the corresponding image editing operation on the original image based on symbol according to the type of the target selection operation (Yokohata, [0129] “the image processing portion 53 removes the subject 711 as the unnecessary object from the input image 700 using image data of a region for correction as an image region different from the correction target region, and generates an image after this removal as a modified image 700A (see FIG. 32B)” Yokohata teaches using symbols in the result after executing editing operation on the original image 700A, based on the type removing the subject 711 of the target selection operation (Fig. 32B).  
However, Yokohata as modified does not explicitly teach the trajectory by binary data.
Ye teaches the trajectory by binary data (Ye, [0028] [0029] “each pixel of the original image can include three channels of pixel information. For each pixel, the value selected for the R channel (i.e., the red component) may be an integer between 0 and 255” and [0032] “the input track comprises a set of pixels and/or pixel coordinates that form a line or shape over the original image” Ye teaches the input track (referred as to the trajectory) can be set with pixel values 0 and 1 as binary data.
Yokohata, Usui and Ye are combinable see rationale in claim 2.
Regarding Claim 10, the method according to claim 1, Yokohata does not explicitly teach wherein displaying the result after executing the corresponding image editing operation on the original image based on the trajectory according to the type of the target selection operation comprises:  sending the trajectory and the original image to a server; receiving the result after executing the corresponding image editing operation on the original image by the server based on the trajectory according to the type of the target selection operation; and displaying the result.  
However, Usui teaches receiving the result after executing the corresponding image editing operation on the original image (Usui, [0123] “a cluster for dividing trajectories of an object includes one stroke (the number of strokes) of the input trajectory of the object” and [0127] “Trajectories for drawing and inputting the object G1 are configured by three strokes (the number of strokes is 3) and [0129] “The recognized clusters C1, C2, and C3 are set, by the section setter 40, with sections S1, S2, and S3 for each cluster” Usui teaches receiving and display the result according to the type trajectories of the target selection (C1, C2, C3 on left, right, middle sections/areas) editing on the original image (G1, Fig. 11).  
Ye teaches sending the trajectory and the original image to a server (Ye, [0020] A user browsing web pages using client application 104 executing at device 102 may select an element that causes a request for web page data to be sent to server 108…client application 104 provides a web page at which a user may upload an original image that the user desires to process…,the executed web page data may send data to server 108 for server 108 to perform at least some of the image processing.  An input track corresponding to the original image at the web page is received via the input interface associated with device 102” Ye teaches sending the input tracking (referred as to a trajectory) and the original image to a server for editing.
Therefore, a combination of Usui and Ye can be used to teach receiving the result after executing…image editing operation on the original image by the server (as taught by Ye) on the trajectory…and displaying the result.
Yokohata, Usui and Ye are combinable see rationale in claim 2.
Regarding Claim 16, Yokohata as modified discloses the electronic device according to claim 13, wherein the processor, when running the at least one computer program, is caused to perform: 
representing, based on an acting position of the target selection operation and the type of the target selection operation, the trajectory by binary data; and 
displaying, in response to the operation indicating to complete the selection and triggered by the user, the result after executing the corresponding image editing operation on the original image based on the trajectory according to the type of the target selection operation comprises: 
displaying, in response to the operation indicating to complete the selection and triggered by the user, the result after executing the corresponding image editing operation on the original image based on the trajectory represented by the binary data according to the type of the target selection operation.  
Claim 16 is substantially similar to claim 7 and is rejected based on similar analyses. 
Regarding Claim 17, Yokohata as modified discloses the electronic device according to claim 13, wherein the processor, when running the at least one computer program, is caused to perform: 
representing, in response to the operation indicating to complete the selection and triggered by the user, the trajectory by binary data based on an acting position of the target selection operation and the type of the target selection operation; and 
displaying, in response to the operation indicating to complete the selection and triggered by the user, the result after executing the corresponding image editing operation on the original image based on the trajectory according to the type of the target selection operation comprises: 
displaying, in response to the operation indicating to complete the selection and triggered by the user, the result after executing the corresponding image editing operation on the original image based on the trajectory represented by the binary data according to the type of the target selection operation.  
Claim 17 is substantially similar to claim 9 and is rejected based on similar analyses. 
Regarding Claim 18, Yokohata as modified discloses the electronic device according to claim 13, wherein the processor, when running the at least one computer program, is caused to perform: 
sending the trajectory and the original image to a server; 
receiving the result after executing the corresponding image editing operation on the original image by the server based on the trajectory according to the type of the target selection operation; and 
 	displaying the result.  
Claim 18 is substantially similar to claim 10 and is rejected based on similar analyses. 
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure Ogino et al. (U.S 2019/0082063 A1) and Gribetz et al. (U.S. 2014/0184496 A1). 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994. The examiner can normally be reached 8:00- 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHOA VU/Examiner, Art Unit 2611                



/SING-WAI WU/Primary Examiner, Art Unit 2611